643 S.E.2d 404 (2007)
Wayne SHEPARD and Rosemary Sanders Shepard
v.
OCWEN FEDERAL BANK, FSB and Wells Fargo Bank Minnesota, and Donald T. Ritter, in his capacity as Trustee.
No. 476A05-2.
Supreme Court of North Carolina.
February 1, 2007.
Mallam J. Maynard, Maria D. McIntyre, Chandra T. Taylor, J. Jerome Hartzell, Raleigh, for Wayne & Rosemary Shepard.
William Walt Pettit, Matthew T. McKee, Charlotte, Adam H. Charnes, Winston-Salem, for Ocwen Federal Bank, et al.
Carlene McNulty, for NC Justice Center, et al.
Hazel Mack-Hilliard, Susan Gottsegen, Winston-Salem, for Legal Aid of NC.
Kenneth J. Schorr, Charlotte, for Legal Ser. of Southern Piedmont.
William J. Whalen, for Pisgah Legal Services.
Gary W. Jackson, for NC Academy of Trial Lawyers.
Seth P. Rosebrock, for Center of Responsible Lending.

ORDER
Upon consideration of the petition filed by Plaintiffs on the 24th day of January 2007 for rehearing of the decision of this Court pursuant to Rule 31, N.C. Rules of Appellate Procedure, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 1st day of February 2007."